IN THE SUPREME COURT OF IOWA

                              No. 14 / 03-2066

                            Filed March 10, 2006


KINGSWAY CATHEDRAL,

      Appellee,

vs.

IOWA DEPARTMENT OF TRANSPORTATION and CITY OF DES MOINES, IOWA,

      Appellants.



      Appeal from the Iowa District Court for Polk County, Donna L. Paulsen,
Judge.

      Interlocutory appeal of district court’s  ruling  denying  defendants’
motions to dismiss petition for inverse  condemnation.   REVERSED  AND  CASE
REMANDED.

      Mark Godwin, Deputy City Attorney, Des Moines, for appellant  City  of
Des Moines.
      Stephen D. Hardy and  Lisa  R.  Perdue  of  Grefe  &  Sidney,  P.L.C.,
Des Moines, for appellant Iowa Department of Transportation.


      Theodore F. Sporer and  Glenna  K.  Frank  of  Sporer  &  Ilic,  P.C.,
Des Moines, for appellee.

LAVORATO, Chief Justice.
      The defendants, the Iowa Department of Transportation (IDOT)  and  the
City of Des Moines (City),  sought  interlocutory  appeal  from  a  district
court ruling denying their motions to dismiss a recasted petition  filed  by
the plaintiff, Kingsway  Cathedral  (Kingsway),  for  inverse  condemnation.
Kingsway alleged that work on two construction projects over which the  IDOT
and the City have jurisdiction and control produced vibrations  that  caused
damage to Kingsway’s church building  resulting  in  a  “taking”  under  the
Federal and  Iowa  Constitutions.   We  granted  the  appeal.   Because  the
recasted petition on its face demonstrates that  there  was  no  taking,  we
reverse the district court ruling and  remand  for  an  order  granting  the
defendants’ motions to dismiss the petition.
      I.  Scope of Review.
      Iowa Rule of Civil Procedure 1.421(1)(f) governs  motions  to  dismiss
for failure to state a claim upon which any  relief  may  be  granted.   Our
review of a district court ruling on a motion to dismiss is  for  correction
of errors at law.  Stotts v. Eveleth, 688 N.W.2d 803, 807  (Iowa  2004).   A
motion to dismiss a petition should only be granted if there is no state  of
facts conceivable under which a plaintiff might show a  right  of  recovery.
Smith v. Smith, 513 N.W.2d 728,  730  (Iowa  1994).   A  motion  to  dismiss
admits the well-pleaded facts in the  petition,  but  not  the  conclusions.
Bervid v. Iowa State Tax Comm’n, 247 Iowa 1333, 1339,  78 N.W.2d 812,  816
(1956).
      II.  Facts and Conclusion.
      On April 28, 2003, Kingsway filed a petition naming the IDOT  and  the
City  as  defendants.   Following  the  district  court’s  ruling   granting
Kingsway’s motion to amend, Kingsway filed a recasted petition.
      The recasted petition alleges the following facts that we take as true
for the  purposes  of  determining  whether  the  district  court  correctly
overruled the motions to dismiss.   Kingsway  owns  a  church  building  and
property located at 900 18th Street in Des Moines, Iowa.   The  IDOT  is  an
agency of the State of Iowa.  The City is a municipal  corporation  in  Polk
County, Iowa.  The IDOT and the State of Iowa,  by  and  through  the  IDOT,
have jurisdiction and control over the I-235  project  in  the  vicinity  of
Kingsway.  The City and the State of Iowa, by and  through  the  City,  have
jurisdiction and control over the Martin Luther King Jr. Parkway project  in
the vicinity of Kingsway.
      Work  on  the  two  projects  produced  vibrations  that  have  caused
substantial damage to Kingsway’s building.  Because of the damage, the  City
notified Kingsway that the condition of the building was unsafe, creating  a
hazard that threatened the health  and  safety  of  the  public.   The  City
further  notified  Kingsway  to  vacate  immediately  all  portions  of  the
building and that the building was to remain unoccupied unless repaired.
      The fair market value of the building before the damage was  $580,000.
To restore the building would cost at least $3.9  million,  and  it  is  not
economically feasible to restore it.   Kingsway  has  permanently  lost  the
substantial use and enjoyment of the building.  The IDOT and the  City  have
refused Kingsway’s demand to either  repair  and  restore  the  building  or
condemn the property.
      The recasted petition concludes that the actions of the IDOT  and  the
City  constitute  a  taking  under  the  Fifth  Amendment  to  the   Federal
Constitution  and  article  I,  section  18  of  the  Iowa  Constitution,  a
conclusion that is not admitted by the filing of  the  motions  to  dismiss.
The recasted petition requests the court to enter  an  order  requiring  the
defendants to institute proceedings to condemn the church building.
      III.  Issue.
      The issue on appeal is whether the district court correctly  overruled
the defendants’ motions to dismiss.  That question turns  on  whether  there
is any conceivable state of facts under which Kingsway might  show  a  right
of recovery.  Ordinarily, under our notice pleading rule, only a  rare  case
will not survive a motion to dismiss for  failure  to  state  a  claim  upon
which any relief can be granted.  Smith, 513 N.W.2d at 730.  However,  here,
Kingsway has alleged enough facts to enable us  to  conclude  that  Kingsway
has failed to state such a claim.
      IV.  Analysis.
      The defendants contend, as  they  did  in  the  district  court,  that
construction damages like Kingsway has suffered do not rise to the level  of
constitutional takings.  In  support  of  this  contention,  the  defendants
argue construction projects are temporary in nature,  while  the  intrusions
that constitute takings are permanent in nature.
      The Fifth Amendment to the Federal Constitution provides  in  relevant
part that “[n]o person shall  be  .  .  .  deprived  of  life,  liberty,  or
property, without due process of law; nor shall private  property  be  taken
for public use, without just compensation.”   The  Fourteenth  Amendment  to
the Federal Constitution makes the Fifth Amendment applicable to the  states
and their political subdivisions.  Chicago,  Burlington  &  Quincy  R.R.  v.
City of Chicago, 166 U.S. 226, 233-34, 17 S. Ct. 581, 583, 41  L.  Ed.  979,
983-84 (1897).
      Article I, section 18 of the Iowa Constitution similarly  provides  in
relevant part that “[p]rivate property shall not be  taken  for  public  use
without just compensation.”  Because of this similarity  regarding  takings,
we consider federal cases interpreting the federal provision  persuasive  in
our interpretation of the state provision.  Harms v.  City  of  Sibley,  702
N.W.2d 91, 97 (Iowa 2005).   Such  cases  however  are  not  binding  on  us
regarding our interpretation of the state provision.  Id.  Kingsway has  not
asserted a basis  to  distinguish  the  protections  afforded  by  the  Iowa
Constitution from those afforded  by  the  Federal  Constitution  under  the
facts of this case.  Nor have we found such a  basis.   For  those  reasons,
our analysis applies equally to both the state  and  federal  grounds.   See
id.
      Kingsway’s takings claim is grounded on inverse condemnation.  Inverse
condemnation is “ ‘a generic description applicable to all actions in  which
a property owner, in the absence of a formal condemnation proceeding,  seeks
to recover from a governmental entity for the appropriation of his  property
interest.’ ”  Id. (citation omitted).
      We employ the following framework of analysis in determining whether a
taking has occurred:

      (1) Is there a constitutionally protected private property interest at
      stake? (2) Has this private property  interest  been  “taken”  by  the
      government for public use? and (3) If the protected property  interest
      has been taken, has just compensation been paid to the owner?

Bormann v. Bd. of Supervisors, 584 N.W.2d 309, 315 (Iowa 1998).
      We noted in Bormann that “[p]roperty for  just  compensation  purposes
means ‘the group of  rights  inhering  in  the  citizens’  relation  to  the
physical thing, as the right to possess, use and dispose of it.’ ”   Id.  at
315.  We  further  noted  that  state  law  determines  what  constitutes  a
property right.  Id.  The recasted petition alleges  that  Kingsway  is  the
owner of the building that was damaged.  The petition  therefore  alleges  a
property interest for just compensation purposes.
      The critical question, however, is whether that property interest  has
been taken.  A taking, we said in Bormann, “ ‘does not necessarily mean  the
appropriation of the fee.  It may be anything which  substantially  deprives
one of the use and enjoyment of his property or a portion  thereof.’ ”   Id.
at 321 (citation omitted).
      In Bormann, we recognized the difference between a  regulatory  taking
and one in which the government entity acting in an enterprise capacity  has
appropriated private property:

      “The term ‘regulatory  taking’  refers  to  situations  in  which  the
      government exercises its ‘police powers’ to restrict the use  of  land
      or other forms  of  property.   This  is  often  accomplished  through
      implementation of land use planning, zoning and  building  codes.   In
      contrast, a governmental entity exercises its eminent domain power  or
      acts in an ‘enterprise capacity, where it takes  unto  itself  private
      resources and uses them for  the  common  good.’   Where  the  private
      landowner  will  not  sell  the  land,  the  government  entity  seeks
      condemnation of the property and pays a  fair  purchase  price  to  be
      determined in court.  On the other hand, an inverse condemnation claim
      is sought  by  a  landowner  when  the  government  fails  to  seek  a
      condemnation action in court.”

Id. at 317 (citation omitted).  Here,  the  recasted  petition  alleges  the
defendants were acting in an enterprise capacity  when  the  damage  to  the
building occurred from the vibrations of the two projects.
      In either case—regulatory taking  or  enterprise  capacity  taking—the
government must compensate the  owner  “without  any  further  inquiry  into
additional factors” when the action of the governmental entity results in  a
permanent physical invasion of  the  property.   Id.  at  316.   Loretto  v.
Teleprompter Manhattan CATV Corp. is an  example  of  a  regulatory  taking.
458 U.S. 419, 102 S. Ct. 3164, 73 L. Ed. 2d 868 (1982).   In  that  case,  a
state law provided that a landlord must permit a  cable  television  company
to install its cable facilities upon the  landlord’s  property.   The  Court
held that a permanent physical invasion authorized by state law  constituted
a taking.  Id. at 421, 432 n.9, 102 S. Ct. at 3168, 3174 n.9, 73 L.  Ed.  2d
at 873, 880 n.9.  United States v. Causby is an  example  of  an  enterprise
capacity taking.  328 U.S. 256, 66 S. Ct. 1062, 90 L. Ed. 1206  (1946).   In
Causby, the federal government permitted its airplanes to fly  so  low  over
the plaintiffs’ land, which adjoined  a  municipal  airport  leased  by  the
federal government, as to deprive the plaintiffs of the  use  and  enjoyment
of their land for the purpose of raising  chickens.   The  Court  held  that
such action constituted a taking.  Id. at 265-67, 66 S. Ct. at 1068,  90  L.
Ed. at 1212-13.
      “If some physical invasion is in fact demonstrated,  there  is  no  de
minimis rule.”  Fitzgarrald v. City of Iowa City, 492 N.W.2d 659, 664  (Iowa
1992); see also Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1015,  112  S.
Ct. 2886, 2893, 120 L. Ed. 2d 798, 812 (1992) (“[N]o matter how  minute  the
intrusion, and no matter how weighty the public purpose behind it,  we  have
required compensation [for physical invasion].”).  What must be  compensated
is diminishment of the value of the land.  Fitzgerald, 492 N.W.2d  at  663.
Such takings are referred to as “per se” takings.  Bormann, 584 N.W.2d  at
316.
      Whether a taking has occurred is determined by the  character  of  the
invasion and not by the amount of damages.  See, e.g.,  Schaller  v.  State,
537 N.W.2d 738, 743 (Iowa 1995).  For example, some acts done by  government
agencies that could be deemed nuisances  and  which  affected  but  did  not
destroy or prevent all use of the affected property have  been  held  to  be
takings  under  the  Fifth  Amendment  to  the  Federal  Constitution.   The
continuance or permanency of the government  action  sufficient  to  support
the finding of a creation of a servitude has  been  the  determining  factor
for a finding of a taking.  See Causby, 328 U.S. at 265-67,  66  S.  Ct.  at
1068, 90 L. Ed. at  1212-13  (holding  that  repeated  flights  of  military
planes so low as to destroy use of  land  for  chicken  farm  constituted  a
servitude on the land requiring just compensation and  diminution  in  value
of property was the basis for compensation); Portsmouth Harbor Land &  Hotel
Co. v. United States, 260 U.S. 327, 329-30, 43 S. Ct. 135,  136-37,  67  L.
Ed. 287, 289-90 (1922) (holding that firing, and imminent threat of  firing,
of navy coastal guns over plaintiff’s property imposed a servitude upon  the
plaintiff’s land and thus amounted to a taking of some interest  for  public
use).  A servitude has been defined as “a right to  the  limited  use  of  a
piece of land or other immovable property without  the  possession  of  it.”
Black’s Law Dictionary 1400  (8th  ed.  2004).   Servitudes  include,  among
other things, easements.  Id.; see Causby, 328 U.S. at 265-67, 66 S. Ct.  at
1068, 90 L. Ed. at 1212-13; Portsmouth Harbor, 260 U.S.  at  329-30,  43  S.
Ct. at 136-37, 67 L. Ed. at 289-90.
      Absence of such continuance or permanency leaves  the  property  owner
with nothing but an action in tort.  Sullivan v. Massachusetts,  142 N.E.2d
347, 352-53  (Mass.  1957)  (holding  that  damages  to  petitioners’  house
resulting from rock blasting in construction of  aqueduct  for  metropolitan
water district provided no eminent domain remedy for taking and was  nothing
more than a tort).  In rejecting the inverse condemnation claim,  the  court
in Sullivan said:

           Even though here the risk of injury by blasting to some property
      was necessary to the improvement and the possibility of injury to some
      property located on the rock stratum might have been  foreseen,  there
      was no deliberate act in respect of the petitioners’ property, and  no
      basis for inferring an actual intention to withdraw the property  from
      their use for any length of time.  There was no act with known  result
      from which, and the repetition of like acts thereafter, an implication
      of such intention could arise.  There is no basis for  a  claim  under
      [the state constitutional takings provision] that a servitude has been
      imposed on the petitioners’ land.

Id. at 353 (emphasis added) (citation omitted)  (footnote  omitted);  accord
Ohio ex rel. Fejes v. City of Akron, 213 N.E.2d 353, 354 (Ohio 1966)  (trial
court sustained a demurrer (motion to dismiss) to a petition  in  which  the
plaintiff alleged that earth tremors caused by use of heavy equipment  by  a
municipality in nearby construction work damaged her residence  and  thereby
constituted a taking; upholding ruling on appeal, court noted  that  it  was
apparent from the petition that “there was no direct or  immediate  physical
contact  with  relator’s  property  in  the  construction  work,  but   that
vibrations of temporary duration originating off the  property  incident  to
the construction were  responsible  for  the  claimed  damages”);  Arvo  Van
Alstyne, Inverse Condemnation:   Unintended  Physical  Damage,  20  Hastings
L.J. 431, 478 (1969) (“In jurisdictions  that  recognize  inverse  liability
only for a ‘taking,’ structural damage as  the  result  of  vibrations  from
heavy equipment (e.g.,  a  pile  driver)  or  from  shock  waves  caused  by
blasting, ordinarily is held to be noncompensable.”  (Footnotes  omitted.));
cf. Kelley v. Story County Sheriff, 611 N.W.2d 475,  477,  482  (Iowa  2000)
(holding that damage to private property that occurred  when  officers  made
forcible entry in order to execute an arrest warrant was in the nature of  a
tort rather than a permanent  deprivation  of  property  or  creation  of  a
permanent property interest and for that reason was not a taking).
      A better understanding of the necessity for permanency of the invasion
is found in  this  discussion  of  “consequential  damages”  in  Nichols  on
Eminent Domain:

           “Consequential damage” has become a term of art in addressing an
      issue rather than a term of accurate definition.  Whatever occurs to a
      remainder after a taking that factually would not have been likely  to
      occur but for the taking, is logically in consequence of  the  taking.
      Such a factual linkage does not always provide the right to  a  damage
      claim against the taking authority.  The term  “consequential  damage”
      has justly been described as ambiguous, irrelevant,  equivocal  and  a
      deterrent to any hope of a clear understanding of the issue  at  hand.
      It is often used as an exclusionary term, particularly in cases  where
      flood follows a “taking” upon completion of the  project.   A  clearer
      understanding of the term  is  found  by  analyzing  these  “flooding”
      cases.
           When the flooding results from a sovereign project, the flooding
      has been held compensable  if  there  is  “a  permanent  condition  of
      continual overflow” or a  permanent  “liability  to  intermittent  but
      inevitably recurring overflows.”  This is  true  even  if  substantial
      enjoyment remains in the owner, in which  case  there  is  a  “partial
      instead of a total divesting.”
           If the invasion  does  not  reach  this  level  and  is  “but  a
      temporary invasion of the land” and merely “the  consequential  result
      of or  incidental  to”  the  sovereign  activities,  the  invasion  is
      recoverable only upon principles of tort, not  as  a  Fifth  Amendment
      taking.  This is  the  only  view  where  “consequential  damages  are
      generally not compensable.”

4A Julius L. Sackman, Nichols on Eminent Domain § 14.01[2], at 14-4 to  14-7
(rev. 3d ed. 2005) (footnotes omitted); accord Dugan v. Rank, 372 U.S. 609,
625-26, 83 S. Ct. 999, 1009, 10 L. Ed. 2d 15, 26-27  (1963)  (characterizing
government’s  action  of  subordinating  rights  of   riparian   owners   to
beneficial use of waters of a river to uses of a water reclamation  project,
whenever the government saw fit, as an imposition of  such  a  servitude  as
constituting a taking); Phelps v. Bd. of Supervisors, 211 N.W.2d 274,  276
(Iowa 1973) (holding that the character of the invasion  at  issue  was  the
increased flooding  to  plaintiff’s  land  caused  by  a  road  construction
project which flooding was certain and inevitable to occur).
      Here, the recasted petition alleges that the damage  to  the  building
was caused by vibrations from the demolition  and  construction  activities.
We agree with the defendants that the only reasonable  inference  from  this
allegation is that the damage was done because of vibrations that were of  a
temporary nature.  Obviously, the construction  projects  have  a  beginning
and an end.  Unlike the invasion from continual  overflow  in  the  flooding
cases, the vibrations will not  reoccur  once  the  construction  activities
have ceased.  Therefore, no servitude results  from  these  activities.   In
these circumstances, any damages resulting from the construction  activities
is nothing more than “ ‘the consequential result of or incidental to’ ”  the
defendants’  activities.   See  4A  Sackman,  Nichols  on   Eminent   Domain
§ 14.01[2], at 14-6 (citation omitted).  Therefore, Kingsway’s recovery,  if
any, must be based on tort and not on a constitutional taking.
      V.  Disposition.
      The  recasted  petition  on  its  face  demonstrates  that  Kingsway’s
private property interest has not been taken for public use.  Therefore,  we
conclude there is no state of facts conceivable under which  Kingsway  might
show a right of recovery based  on  a  takings  claim.   Rather,  Kingsway’s
recovery, if any, must be based on tort.  Consequently, the  district  court
erred in overruling  the  defendants’  motions  to  dismiss.   We  therefore
reverse and remand the case to the district court for an order granting  the
defendants’ motions to dismiss.
      REVERSED AND CASE REMANDED.
      [pic]